Citation Nr: 1545167	
Decision Date: 10/22/15    Archive Date: 10/29/15

DOCKET NO.  13-09 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a left knee disorder, to include as secondary to a service-connected right knee disorder.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel






INTRODUCTION

The Veteran served on active duty in the Army from May 1988 to July 1990 and from May 1994 to January 1997, with additional service as a U.S. Military Academy (USMA) cadet from July 1990 to May 1994.  Service as a cadet at the USMA is considered active duty military service for VA rating purposes.  38 C.F.R. § 3.6 (b)(4)(2015).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In February 2014, the Veteran testified before the undersigned via videoconference.  A transcript of the hearing is of record.

This appeal is now processed using the Veterans Benefit Management System (VBMS) and Virtual VA paperless claims processing systems.

This claim was previously remanded by the Board in March 2015 for additional evidentiary development.  The Board finds, however, for reasons explained below, the requested development has not been completed, thereby necessitating another remand.  Therefore, the appeal is REMANDED to the agency of original jurisdiction (AOJ).   VA will notify the Veteran if further action, on his part, is required.


REMAND

While the Board regrets further delaying appellate review, additional development is necessary before the claim on appeal can be properly adjudicated.

In the March 2015 remand, the Board, in pertinent part, directed the RO to obtain any outstanding pertinent VA records of evaluation and/or treatment of the Veteran since his discharge from service.  Indeed, the Veteran testified that he sought VA treatment for his left knee in 1997.  The Board observed that the earliest post-service VA treatment record in the file was the March 1998 VA examination report.

Review of the Veteran's file reveals that the only VA treatment records associated with the evidentiary record since the March 2015 remand is a duplicate of a March 2012 VA/disability benefit questionnaire (DBQ) examination report; as well as the most recent June 2015 VA DBQ report with regards to the left knee.  There is, however, no indication that VA treatment records dated from 1997 to the earliest post-service VA treatment record, the March 1998 VA examination report, are unavailable. 

The U.S. Court of Appeals for Veterans Claims has held that compliance by the Board or the RO with remand instructions is neither optional nor discretionary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Therefore, as no additional VA treatment records, namely, any records dated from 1997 to 1998 are associated with the evidentiary record, the Board finds that the instructions of the March 2015 Remand were not substantially complied with, thereby necessitating another remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file the Veteran's VA treatment records pertinent to his left knee disability dated from 1997 to the present.  Duplicate records should not be associated with the claims file. 

All reasonable attempts should be made to obtain these records.  If the records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2)  and 38 C.F.R. § 3.159(e).

2.  Afford the Veteran an additional opportunity to submit any information that is not evidenced by the current record.  Provide him with forms authorizing the release of any identified outstanding private treatment records, not currently of record.  Make at least two (2) attempts to obtain records from any identified source.  Any available records must be associated with the claims file.  If any records are not available, inform the Veteran and request that he submit any copies in his possession.

3.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, to include obtaining an addendum VA opinion, adjudicate the claim on appeal in light of all pertinent evidence and legal authority.
 
5.  If the claim is not granted in full, the Veteran must be provided a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time must be allowed for response.  Thereafter, if indicated, the case must be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).




